Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County (Jaspan, J.), imposed January 15,1982, upon his adjudication as a second felony offender. Sentence affirmed. Defendant failed to challenge the constitutionality of the conviction upon which his adjudication as a second felony offender was based in a timely fashion, and did not make a sufficient showing of good cause for this failure to make a timely challenge (see CPL 400.21, subd 7, par [b]). Damiani, J. P., Weinstein, Thompson and Niehoff, JJ., concur.